Exhibit 10.9

 

2007 Senior Management Incentive Bonus Plan

 

Participants:

Marc D. Grodman, MD, CEO

 

Howard Dubinett, COO

 

Sam Singer, CFO

 

Charles T. Todd, Sr. VP Marketing & Sales

 

John Littleton, VP Sales

 

Warren Erdmann, VP Operations

 

Sally Howlett, VP Billing

 

Nick Papazicos, VP Financial Operations

 

Nick Cetani, VP Laboratory Director

 

James Weisberger, MD, CMO

 

Maryanne Amato, Director, Genpath

 

Richard L. Faherty, CIO

 

Proposed Plan:

 

A.                                   The Senior Management Incentive Bonus Plan
will be based on Operating Income as a per cent of Total Net Revenues pursuant
to the standard financial documents of the Company.

 

B.                                     There will be one class of participation.

 

C.                                     Operating Income shall consist of the
Total Operating Income (hereinafter referred to as “TOI”) for the Entire Company
including all divisions and subsidiaries.

 

D.                                    In the event that TOI shall be equal to or
greater than 10% then and in such event, the participants will be entitled to a
bonus based on the participant’s annual gross wages exclusive of any bonus,
option exercise, auto expense charge-back,or other unearned revenue, pursuant o
the following schedule:

 

If TOI is greater than

 

and less than

 

Percent Bonus

 

9.99

%

10.51

%

10

%

10.50

%

11.01

%

15

%

11.00

%

11.51

%

20

%

11.50

%

12.01

%

25

%

12.00

%

12.51

%

30

%

12.50

%

13.01

%

35

%

13.00

%

13.51

%

40

%

13.50

%

14.01

%

50

%

14.00

%

 

 

 

 

 

E.                                      The maximum bonus to be paid under this
program will be 50% of annual wages regardless of TOI.

 

1

--------------------------------------------------------------------------------